DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/28/2020. The amendments filed on 12/28/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik et al. (U.S. Pub. No. 20150094571) hereinafter Bouhnik, in view of Goedicke et al. (U.S. Pub. No. 20100046817) hereinafter Goedicke, in view of Volokh et al. (U.S. Pub. No. 20130248719) hereinafter Volokh, in further view of Zilberstein et al. (U.S. Pub. No. 20110026685) hereinafter Zilberstein. 
Regarding claim 1, primary reference Bouhnik teaches: 

a gantry defining a bore configured to accept an object to be imaged (paragraph [0055], lines 1-14; paragraph [0058], lines 1-2); 
plural detector units mounted to the gantry, each detector unit defining a detector unit position and corresponding view oriented toward a center of the bore, each detector unit configured to acquire imaging information over a sweep range corresponding to the corresponding view (paragraph [0055], lines 4-33; paragraph [0050], lines 1-17; paragraph [0097], lines 14-21; paragraph [0110], lines 1-21); and 
at least one processor operably coupled to at least one of the detector units (paragraph [0147], lines 1-18), the at least one processor configured to: 
acquire, via the detector units, imaging information (paragraph [0055], lines 1-32; paragraph [0072], lines 1-16; paragraph [0050]), 
Primary reference Bouhnik fails to teach:
Wherein the detector unit sweeps about a corresponding axis that passes through the detector unit path and a focused region of the object
the imaging information comprising edge information and interior information, the edge information corresponding to a contour portion, and the interior information corresponding to an intermediate portion of tissue interposed between the focused region and the contour portion, 
wherein the at least one processor is configured to control the detector units to use at least one of a lower sweep rate or a longer acquisition duration period per view for the contour portion than for the intermediate portion.

Wherein the detector unit sweeps about a corresponding axis that passes through the detector unit path and a focused region of the object (as shown in figure 3A annotated below, an axis could be produced that passes through the detector unit path and through the heart region H in which the detector moving about path P would be a sweep range about this axis. Therefore the sweep capabilities of the detector of Goedicke teaches to the claimed orientation of the detector with respect to the focused region of interest; figure 6, reproduced below, further shows a detector where a line through the focused region of the object would define a axis wherein a detector unit sweeps about the axis. See also [0030]-[0032] and [0045]-[0054] for further description of the sweep path of the detector 14)
[AltContent: connector]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    279
    media_image2.png
    Greyscale

the imaging information comprising edge information and interior information, the edge information corresponding to a contour portion, and the interior information corresponding to an intermediate portion of tissue interposed between the focused region and the contour portion, ([0027]; [0028]; [0029], the heart H is considered to be the interior information corresponding to an intermediate portion of a tissue with the region around the heart corresponding to edge information of a contour boundary between the heart and other tissue; [0030]-[0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3A reproduced below, the interior information is considered to be the target region of interest, heart H, with the edge information considered to be the region outside of the target region H, indicated by the annotated arrow. The boundary of the heart H is considered to be the contour boundary of the tissue.), 
[AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


wherein the at least one processor is configured to control the detector units to use at least one of a lower sweep rate or a longer acquisition duration period per view for the contour portion than for the intermediate portion. ([0027]; [0028]; [0029]; [0030], the emission profile EPROI for the heart determines the relative detector acquisition sweep rate and this variable EPROI will be higher in the intermediate portion compared to a contour boundary. Therefore as shown in figures 3B and 4, the detector unit scan rate is lower with a longer acquisition duration in the contour boundary region; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3B reproduced below shows an increased emission profile EPROI for the region of interest at point C which indicates the intermediate portion, this corresponds to a faster detector head velocity along path P as shown in figure 4 for the intermediate portion which is a lower sweep rate for the contour boundary portion as the peak emission profile utilizes the fastest scan rate. The annotated arrows show contour boundary regions between the heart and other tissue.).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    383
    191
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    771
    324
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik with the lower sweep rate with contour boundary than for the intermediate portion as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 

imaging information within at least a peak energy window
wherein the contour portion is a body contour portion
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
imaging information within at least a peak energy window ([0040]-[0046]; figure 8; the imaging information includes a peak energy window. Specific regions of interest such as the heart contour (see [0045]) is identified from the reconstruction peak.)
wherein the contour portion is a body contour portion ([0005]-[0007]; [0040]-[0046]; specifically [0042], a boundary of interest, for example, the outer boundary of the patient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik and Goedicke with the use of a peak energy window and outer body contour as the boundary contour of interest as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9). 
Primary reference Bouhnik further fails to teach:
Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object 
However, the analogous art of Zilberstein of a system for positioning a patient with extendable detector arms for directing detectors towards the image space (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik, Goedicke, and Volokh with positioning a central axis of a detector towards a focused region of interest of an object as taught by Zilberstein because rather than facing the geometrical center of a space that is bounded by the gantry 80, the detection units 84 may be directed to face a selected region of interest which is outside of the bounded space this can optimize the scan procedure and increase efficiency ([0110]; [0114]). 
Regarding claim 2, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Bouhnik further teaches: 
wherein the imaging information comprises focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region (paragraph [0102], lines 1-18; paragraph [0102], lines 24-27; the focused region is within the organ of interest, while 
wherein the background imaging information comprises the edge information and the interior information (paragraph [0108], lines 1-36; paragraph [0109], lines 1-23; paragraph [0133], lines 1-40; in paragraph [0108], lines 27-36 the example of the brain background information includes the skull information and other brain structure as the background information with the focused region being the striatum).
Regarding claim 3, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Primary reference Bouhnik further teaches: 
wherein the at least one processor is configured to use some of the detector units to acquire the proportionally larger amount of information for the body contour portion (paragraph [0111], lines 1-15; the larger amount of information is acquired for the region of interest, which in combination with the Goedicke and Volokh references is considered the body contour portion, the cited paragraph states “each detector 2440 (or a fraction of the total numbers of detectors 2440)” which is considered to be some of the detector units; paragraph [0112], lines 1-21, “one or more detectors may be rotated or controlled” “different detectors may be controlled to focus on different VOIs”; paragraphs [0114] through [0116]), and 
to use others of the detector units to acquire a proportionally similar amount of information for the body contour portion relative to the interior portion for others of the detector units (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; paragraph [0113]; paragraphs [0114] through [0116], the multiple detectors are used to acquire 
Regarding claim 4, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Bouhnik further teaches: 
wherein the at least one processor is configured to use some of the detector units to acquire the proportionally larger amount of information for a first body contour portion (paragraph [0111], lines 5-15; the first detector acquires larger amounts of information from the region of interest, which in combination with the Goedicke and Volokh references above is considered to be the body contour region), 
and to use others of the detector units to acquire the proportionally larger amount of information for a second body contour portion (paragraph [0112], lines 1-15; the second detector acquires larger amounts of information for the scan region of interest, which in combination with the Goedicke and Volokh references above is considered to be the contour region).
Regarding claim 5, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Bouhnik further teaches: 
wherein the at least one processor is configured to acquire the imaging information using at least a first gantry position and a second gantry position (paragraph 
Primary reference Bouhnik further fails to teach:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position ([0027]; [0028]; [0029]; [0030], gantry positions A will acquire larger amounts of information for the contour boundary portion than in gantry position C which will acquire proportionally less information for the interior portion; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; note in the combined invention Volokh teaches to a body contour portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the contour portion information differences at gantry positions as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive emission is comparatively lower. This provides a faster and more accurate reconstruction of acquired imaging data ([0031]; [0032]). 

wherein the at least one processor is configured to acquire the imaging information over the peak energy window and an additional energy window
wherein the at least one processor is configured to reconstruct a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the contour boundary
wherein the at least one processing unit is configured to reconstruct a second image using information from the peak energy window and using the reconstructed contour as a constraint
 However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
wherein the at least one processor is configured to acquire the imaging information over the peak energy window and an additional energy window (paragraph [0041], lines 9-29; the peak energy window is the main energy window 140 and the additional energy window is the scatter energy window 142), 
wherein the at least one processor is configured to reconstruct a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the body contour portion (paragraph [0045], lines 1-10; the body outline “contour” is imaged using information from both the peak energy window and the scatter energy (additional energy) window), and 
wherein the at least one processing unit is configured to reconstruct a second image using information from the peak energy window and using the reconstructed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the peak energy window reconstruction feature as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9).
Regarding claim 8, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 7. Primary reference Bouhnik further teaches: 
wherein the at least one processor is configured to disregard information corresponding to a structure proximate the object during reconstruction of the first image (paragraph [0112], lines 15-21).
Regarding claim 9, primary reference Bouhnik teaches: 
A method (abstract) comprising: 
acquiring, via plural detector units each defining a detector view and having a sweep range (paragraph [0055], lines 4-33; paragraph [0050], lines 1-17; paragraph [0097], lines 14-21; paragraph [0110], lines 1-21), 
Primary reference Bouhnik fails to teach:
Sweeping about a corresponding axis that passes through the detector unit path and a focused region of an object being imaged to define a sweep range

wherein at least one of a lower sweep rate or a longer acquisition duration period per view is used for the contour boundary than for the intermediate portion
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
Sweeping about a corresponding axis that passes through the detector unit path and a focused region of an object being imaged to define a sweep range (as shown in figure 3A annotated below, an axis could be produced that passes through the detector unit path and through the heart region H in which the detector moving about path P would be a sweep range about this axis. Therefore the sweep capabilities of the detector of Goedicke teaches to the claimed orientation of the detector with respect to the focused region of interest; figure 6, reproduced below, further shows a detector where a line through the focused region of the object would define a axis wherein a detector unit sweeps about the axis. See also [0030]-[0032] and [0045]-[0054] for further description of the sweep path of the detector 14)
[AltContent: connector]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    279
    media_image2.png
    Greyscale

imaging information comprising edge information and interior information, the edge information corresponding to a contour portion and the interior information corresponding to an intermediate portion of tissue interposed between the focused region and the body contour portion ([0027]; [0028]; [0029], the heart H is considered to be the interior information corresponding to an intermediate portion of a tissue with the region around the heart corresponding to edge information of a contour boundary between the heart and other tissue; [0030]; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3A reproduced below, the interior information is considered to be 
[AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


wherein at least one of a lower sweep rate or a longer acquisition duration period per view is used for the contour portion than for the intermediate portion ([0027]; [0028]; [0029]; [0030], the emission profile EPROI for the heart determines the relative detector acquisition sweep rate and this variable EPROI will be higher in the intermediate portion compared to a contour boundary. Therefore as shown in figures 3B and 4, the detector unit scan rate is lower with a longer acquisition duration in the contour boundary region; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3B reproduced below shows an increased emission profile EPROI for the region of interest at point C which indicates the intermediate portion, this corresponds to a faster detector head velocity along path P as shown in figure 4 for the intermediate portion which is a lower sweep 

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    383
    191
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image4.png
    771
    324
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik with the lower sweep rate with contour boundary than for the intermediate portion as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest 
Primary reference Bouhnik further fails to teach: 
imaging information within at least a peak energy window, 
reconstructing an image using the imaging information
wherein the contour portion is a body contour portion
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
imaging information within at least a peak energy window ([0040]-[0046]; figure 8; the imaging information includes a peak energy window. Specifically regions of interest such as the heart contour (see [0045]) is identified from the reconstruction peak.), the imaging information comprising edge information and interior information (paragraph [0040], lines 1-26; paragraph [0042]; paragraph [0045]; paragraph [0046], indicate the use of additional information via additional scatter energies for the contour regions), 
reconstructing an image using the imaging information (paragraph [0030], lines 1-11).
wherein the contour portion is a body contour portion ([0005]-[0007]; [0040]-[0046]; specifically [0042], a boundary of interest, for example, the outer boundary of the patient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik and Goedicke with the use of a peak 
Primary reference Bouhnik further fails to teach:
Sweeping about a corresponding central axis that passes through the detector unit and a focused region of an object being imaged to define a sweep range 
However, the analogous art of Zilberstein of a system for positioning a patient with extendable detector arms for directing detectors towards the image space (abstract) teaches:
Sweeping about a corresponding central axis that passes through the detector unit and a focused region of an object being imaged to define a sweep range (figure 2A, figure 3 and [0081]-[0086] show detector units 84 including detector arms 83 with a central axis 90 in which sweep movement occurs about. Figure 3 further shows movement 61 in relation to the axis. In [0110]-[0120] the detector arms are configured to position the detector units to face towards a region of interest. This would configure the central axis 90 to pass through the detector unit and a focused region of the object. As the detector unit sweeps about this axis, it will then move in the manner as claimed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik, Goedicke, and Volokh with positioning a central axis of a detector towards a focused region of interest of an object as taught by Zilberstein because rather than facing the geometrical center of a space that is bounded by the gantry 80, the detection units 84 may be directed to face a 
Regarding claim 10, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches: 
wherein the imaging information comprises focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region (paragraph [0102], lines 1-18; paragraph [0102], lines 24-27; the focused region is within the organ of interest, while the background region is considered to be the portion outside of the organ of interest but still in the imaged slice, this outside area corresponds to surrounding tissue), 
wherein the background imaging information comprises the edge information and the interior information (paragraph [0108], lines 1-36; paragraph [0109], lines 1-23; paragraph [0133], lines 1-40; in paragraph [0108], lines 27-36 the example of the brain background information includes the skull information and other brain structure as the background information with the focused region being the striatum).
Regarding claim 11, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches: 
further comprising using some of the detector units to acquire a proportionally larger amount of information for the body contour portion (paragraph [0111], lines 1-15; the larger amount of information is acquired for the region of interest, which in combination with the Goedicke and Volokh references is considered the contour region, 
to use others of the detector units to acquire a proportionally similar amount of information for the body contour portion relative to the interior portion for others of the detector units (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; paragraph [0113]; paragraphs [0114] through [0116], the multiple detectors are used to acquire relative information of equivalent amount for varying regions depending on the scan rates; paragraph [0120], lines 1-43; the first range and the third range are scanned with a proportionally similar amount of scan information, which in combination with the Goedicke and Volokh references correspond to the contour boundary and interior portion; note the second range corresponds to the increased area of scanning information).
Regarding claim 12, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches: 
further comprising using some of the detector units to acquire a proportionally larger amount of information for a first body contour portion (paragraph [0111], lines 5-15; the first detector acquires larger amounts of information from the region of interest, which in combination with the Goedicke and Volokh references above is considered to be the contour region), and 

Regarding claim 13, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further teaches:
further comprising acquiring the imaging information using at least a first gantry position and a second gantry position (paragraph [0111], lines 1-15; paragraph [0112], lines 1-21; note first position 2452 and second position 2454), and 
Primary reference Bouhnik further fails to teach:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position
However, the analogous art of Goedicke of a cardiac SPECT system with path optimization based on a region of interest (abstract) teaches:
wherein the proportionally larger amount of information for the body contour portion than the interior portion is acquired for the first gantry position but not the second gantry position ([0027]; [0028]; [0029]; [0030], gantry positions A will acquire larger amounts of information for the contour boundary portion than in gantry position C which will acquire proportionally less information for the interior portion; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; note in the combined invention, Volokh teaches to a body contour portion).

Regarding claim 15, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Bouhnik further fails to teach: 
further comprising acquiring the imaging information over the peak energy window and an additional energy window
and reconstructing a first image using information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the body contour portion
wherein the image is reconstructed using information from the peak energy window and using the reconstructed contour as a constraint
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
further comprising acquiring the imaging information over the peak energy window and an additional energy window (paragraph [0041], lines 9-29; the peak energy window is the main energy window 140 and the additional energy window is the scatter energy window 142), 

wherein the image is reconstructed using information from the peak energy window and using the reconstructed contour as a constraint (paragraph [0045], lines 5-6, the heart contour is reconstructed from the reconstruction “peak”; paragraph [0049], lines 1-11; paragraph [0050], lines 1-12; paragraph [0052], lines 1-16; paragraph [0053], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the peak energy window reconstruction feature as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9).
Regarding claim 16, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 15. Primary reference Bouhnik further teaches: 
further comprising disregarding information corresponding to a structure proximate the object during reconstruction of the first image (paragraph [0112], lines 15-21).
Regarding claim 17, primary reference Bouhnik teaches: 

a gantry defining a bore configured to accept an object to be imaged (paragraph [0055], lines 1-14; paragraph [0058], lines 1-2); 
plural detector units mounted to the gantry, each detector unit defining a detector unit position and corresponding view oriented toward a center of the bore, each detector unit configured to acquire imaging information over a sweep range corresponding to the corresponding view (paragraph [0055], lines 4-33; paragraph [0050], lines 1-17; paragraph [0097], lines 14-21; paragraph [0110], lines 1-21); and 
at least one processor operably coupled to at least one of the detector units (paragraph [0147], lines 1-18), the at least one processor configured to: 
Primary reference Bouhnik fails to teach:
Wherein the detector unit sweeps about a corresponding axis that passes through the detector unit path and a focused region of the object 
Imaging information comprising focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region, wherein the background imaging information comprises edge information and interior information, the edge information corresponding to a contour portion and the interior information corresponding to an intermediate portion of the surrounding tissue interposed between the contour portion and the focused region
Wherein the at least one processor is configured to control the detector units to use at least one a lower sweep rate or a longer acquisition duration period per view for the contour portion than for the intermediate portion

Wherein the detector unit sweeps about a corresponding axis that passes through the detector unit path and a focused region of the object (as shown in figure 3A annotated below, an axis could be produced that passes through the detector unit path and through the heart region H in which the detector moving about path P would be a sweep range about this axis. Therefore the sweep capabilities of the detector of Goedicke teaches to the claimed orientation of the detector with respect to the focused region of interest; figure 6, reproduced below, further shows a detector where a line through the focused region of the object would define a axis wherein a detector unit sweeps about the axis. See also [0030]-[0032] and [0045]-[0054] for further description of the sweep path of the detector 14)
[AltContent: connector]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    279
    media_image2.png
    Greyscale

Imaging information comprising focused imaging information corresponding to the focused region and background imaging information corresponding to surrounding tissue of the focused region, wherein the background imaging information comprises edge information and interior information, the edge information corresponding to a contour portion and the interior information corresponding to an intermediate portion of the surrounding tissue interposed between the contour portion and the focused region  ([0027]; [0028]; [0029], the heart H is considered to be the focused region with the background information corresponding to tissue surrounding the heart. Information corresponding to an intermediate portion of a tissue with the region around the heart and the edge information of a contour boundary between the subject S and the heart focused region of the body; [0030]; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3A reproduced below, the focused information is considered to be the target region of interest, heart H, with the background information considered to be the region outside of the target region H, indicated by the annotated arrow. The boundary of 
[AltContent: arrow]
    PNG
    media_image1.png
    314
    201
    media_image1.png
    Greyscale

Wherein the at least one processor is configured to control the detector units to use at least one a lower sweep rate or a longer acquisition duration period per view for the contour portion than for the intermediate portion ([0027]; [0028]; [0029]; [0030], the emission profile EPROI for the heart determines the relative detector acquisition sweep rate and this variable EPROI will be higher in the intermediate portion compared to a contour boundary. Therefore as shown in figures 3B and 4, the detector unit scan rate is lower with a longer acquisition duration in the contour boundary region; [0031]; [0032]; [0033]-[0035]; [0038]; [0041]; [0047]-[0050]; figure 3B reproduced below shows an increased emission profile EPROI for the region of interest at point C which indicates the intermediate portion, this corresponds to a faster detector head velocity along path P as shown in figure 4 for the intermediate portion which is a lower sweep rate for the 

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    383
    191
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    771
    324
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear medicine imaging system of Bouhnik with the lower sweep rate with contour boundary than for the intermediate portion as taught by Goedicke because it enables the system to obtain substantially the same expected count of radioactive events from the region of interest where radiotracer accumulates compared to contour regions where this radioactive 
Primary reference Bouhnik fails to teach: 
acquire, via the detector units, imaging information over a peak energy window and an additional energy window, 
reconstruct a first image using the imaging information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the boundary
reconstruct a second image using information from the peak energy window and using the reconstructed contour as a constraint
wherein the contour portion is a body contour portion
However, the analogous art of Volokh of reconstructing nuclear medicine imaging data (abstract) teaches: 
acquire, via the detector units, imaging information over a peak energy window and an additional energy window, (paragraph [0041], lines 9-29; the peak energy window is the main energy window 140 and the additional energy window is the scatter energy window 142); 
reconstruct a first image using the imaging information from the peak energy window and the additional energy window to provide a reconstructed contour corresponding to the boundary (paragraph [0045], lines 1-10; the body outline “contour” is imaged using information from both the peak energy window and the scatter energy (additional energy) window); and 

wherein the contour portion is a body contour portion ([0005]-[0007]; [0040]-[0046]; specifically [0042], a boundary of interest, for example, the outer boundary of the patient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik and Goedicke with the use of a peak energy window and outer body contour as the boundary contour of interest as taught by Volokh because the use of additional imaging information improves the outer boundary detection and provides improved reconstruction (paragraph [0042], lines 7-9). 
Primary reference Bouhnik further fails to teach:
Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object 
However, the analogous art of Zilberstein of a system for positioning a patient with extendable detector arms for directing detectors towards the image space (abstract) teaches:
Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object (figure 2A, figure 3 and [0081]-[0086] show detector units 84 including detector arms 83 with a central axis 90 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging sweep rate adjustment system of Bouhnik, Goedicke, and Volokh with positioning a central axis of a detector towards a focused region of interest of an object as taught by Zilberstein because rather than facing the geometrical center of a space that is bounded by the gantry 80, the detection units 84 may be directed to face a selected region of interest which is outside of the bounded space this can optimize the scan procedure and increase efficiency ([0110]; [0114]). 
Regarding claim 19, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 17. Primary reference Bouhnik further teaches:
wherein the at least one processor is configured to sweep at least one of the detector units at a higher sweep rate when acquiring the interior information than when acquiring the edge information (paragraph [0111], lines 9-15; the higher sweep rate in the ranges of lesser interest which includes the interior information region, and lower sweep rate in regions of interest).
Claim 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik, in view of Goedicke, in view of Volokh, in further view of Zilberstein as applied to claim 1, 9, or 17 above, and further in view of Busch et al. (U.S. Pub. No. 20100202664) hereinafter Busch.  
Regarding claim 6, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 1. Primary reference Bouhnik further fails to teach: 
wherein the at least one processor is configured to reconstruct an image using the imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the image
However, the analogous art of Busch of radiation detection apparatus with image reconstruction (abstract) teaches:
wherein the at least one processor is configured to reconstruct an image using the imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the image (paragraph [0044], lines 1-11; paragraph [0045], lines 1-12; paragraph [0046], lines 1-14; paragraph [0047], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the time vector reconstruction feature as taught by Busch because it enables increased quality of the reconstruction of objects that have time-varying dimensions over the course of imaging (paragraph [0045], lines 1-5).
Regarding claim 14, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 9. Primary reference Bouhnik further fails to teach: 

However, the analogous art of Busch of radiation detection apparatus with image reconstruction (abstract) teaches:
wherein the image is reconstructed using the edge information and the interior information, wherein a relative time vector is used to reconstruct the image (paragraph [0044], lines 1-11; paragraph [0045], lines 1-12; paragraph [0046], lines 1-14; paragraph [0047], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the time vector reconstruction feature as taught by Busch because it enables increased quality of the reconstruction of objects that have time-varying dimensions over the course of imaging (paragraph [0045], lines 1-5).
Regarding claim 20, the combined references of Bouhnik, Goedicke, Volokh, and Zilberstein teach all of the limitations of claim 17. Primary reference Bouhnik further fails to teach: 
wherein the at least one processor is configured to reconstruct the second image using the focused imaging information and the background imaging information, wherein the at least one processor is configured to use a relative time vector to reconstruct the second image
However, the analogous art of Busch of radiation detection apparatus with image reconstruction (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear medicine imaging system of Bouhnik, Goedicke, Volokh, and Zilberstein with the time vector reconstruction feature as taught by Busch because it enables increased quality of the reconstruction of objects that have time-varying dimensions over the course of imaging (paragraph [0045], lines 1-5).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 8 of the remarks, the applicant argues that the Goedicke reference fails to teach to the amended claim limitation of “Wherein the detector unit sweeps about a corresponding central axis that passes through the detector unit and a focused region of the object” and that the invention’s detector units are at different points during the sweeping oriented toward different aspects of the image region during the sweeping. This appears to be a more narrow definition than the broadest reasonable interpretation of the “sweep about a corresponding central axis” that is present in the current independent claim. The current In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not include features such as configuring a processor to define a particular central axis and then controlling a detector to move in relation to the central axis. Instead, the claim appears to be functional language related to the detector units and an imaginary central axis of the structural components of a detector as it sweeps about a focused region. Therefore the Goedicke and Zilberstein references teach to a detector that includes a central axis through the detector and directed toward a region of interest in which the detector sweeps about the axis as it rotates about the patient. 
The applicant further argues that a body contour portion is not taught by the prior art references, specifically the Goedicke reference. As the Goedicke reference teaches to a contour portion, the combined invention would utilize the teachings of the Volokh reference to a body contour to configure the Goedicke detector features to image a different part of the tissue as a region of interest. Therefore, the combined invention would configure the Goedicke reference to image a body contour portion as taught by the Volokh reference. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785